551 So.2d 1277 (1989)
Gregg PLATT, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3067.
District Court of Appeal of Florida, Fourth District.
November 15, 1989.
Richard L. Jorandby, Public Defender, and Marcy K. Allen, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Charles M. Fahlbusch, Asst. Atty. Gen., Miami, for appellee.
PER CURIAM.
AFFIRMED. As to the admission of evidence of appellant's involvement in a marijuana transaction, such evidence was admissible as inseparable crime evidence, not subject to the ten day notice provision required under section 90.404(2)(a), Florida Statutes (1987). Tumulty v. State, 489 So.2d 150, 153 (Fla. 4th DCA 1986), quoting Erhardt, Florida Evidence, § 404.16 at 138 (2d ed. 1984). See also Austin v. State, 500 So.2d 262 (Fla. 1st DCA 1986). The remaining points were not properly preserved to address on appeal.
ANSTEAD, GLICKSTEIN and WARNER, JJ., concur.